Citation Nr: 0400059	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  93-10 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Morgan G. Adams, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active duty from January 1941 to April 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of December 1992 by 
the Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO) which increased the rating for the 
veteran's service-connected sinusitis from 10 percent to 30 
percent.  In December 1994, the Board remanded the case to 
obtain additional medical evidence and to afford the veteran 
an examination.  In a decision of January 1996, the Board 
confirmed the decision which assigned a 30 percent rating.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 1998, the 
Secretary of Veterans Affairs (Secretary) filed a motion to 
remand the case for consideration of revised rating criteria 
which had become effective after the Board's decision.  The 
Court granted that motion in June 1998.  The Board, in turn, 
remanded the case to the RO in December 1998 for the purpose 
of having the RO develop additional evidence and apply the 
new rating criteria.  

In a decision of December 1999, the RO confirmed the 30 
percent evaluation for sinusitis under both the old and the 
new rating criteria.  The case was then returned to the Board 
for appellate review.  In a decision of August 2001, the 
Board confirmed the assignment of a 30 percent rating for the 
sinusitis.  

The veteran again appealed to the Court.  In June 2003 the 
Secretary and the veteran, through his attorney, filed a 
joint motion to vacate the Board's decision and remand the 
case for additional action.  The Court granted that motion in 
an order dated in July 2003.  




REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In the joint motion, it was stated that the Board had not 
adequately addressed whether the VA had specifically provided 
the appellant with notice of the allocation of burdens of 
obtaining evidence, and otherwise complied with the VCAA's 
duty to inform provisions.  The Board was instructed to 
address that issue on remand.

In reviewing the file, the Board concludes that additional 
notice to the appellant would be beneficial.  In this regard, 
the Board notes that the VA did not provide a letter to the 
appellant discussing which portion of any necessary 
information or evidence is to be provided by the claimant and 
which portion, if any, the VA will attempt to obtain on 
behalf of the claimant.  A regulatory provision that 
permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2002), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Finally, the veteran's attorney has submitted a notice of 
disagreement with respect to a December 2002 decision 
regarding the effective date for a grant of service 
connection for a psychotic disorder.  However, no statement 
of the case has been issued by the RO.  Accordingly, the 
Board must also remand that matter.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999) (holding that, where notice 
of disagreement is filed with decision and no statement of 
the case has been issued, the Board must remand, not refer, 
that issue to the RO for issuance of a statement of the 
case).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  The RO must also 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, and any 
other applicable legal precedent.  

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  The 
RO must inform the appellant as to any 
evidence which cannot be obtained.  

3.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.  The RO 
should also issue a statement of the case 
which addresses the decision of December 
2002 with which the veteran has filed a 
notice of disagreement.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




